Citation Nr: 1100505	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-29 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel




INTRODUCTION

The Veteran had active military service from October 1954 to 
January 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction of the Veteran's claims file is 
with the RO in Nashville, Tennessee.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's increased 
rating claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran is service-connected for bilateral hearing loss and 
is currently in receipt of a noncompensable disability rating.  
He contends that his service-connected hearing loss disability is 
more severe than the currently assigned evaluation and, as such, 
a compensable rating is warranted.

The Board finds that a remand is necessary in order to afford the 
Veteran a contemporaneous VA examination so as to determine the 
current nature and severity of his bilateral hearing loss 
disability.  The Veteran was last examined by VA in November 
2008; however, since that time, he has alleged an increase in the 
severity of his bilateral hearing loss.  Specifically, in his 
August 2009 substantive appeal (VA Form 9), he stated that such 
disability has gotten much worse since his audiological 
examination in November 2008.  As such, a remand is necessary in 
order to schedule the Veteran for a VA examination so as to 
determine the current nature and severity of his service-
connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

The Board observes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the United States Court of Appeals for Veterans 
Claims held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  As such, the VA examiner 
should be requested to comment on the functional effects the 
Veteran experiences as a result of his bilateral hearing loss.

The Board further notes that the Veteran receives treatment for 
his bilateral hearing loss at the Mountain Home, Tennessee, VA 
Medical Center.  Treatment records dated only through October 
2007 are of record.  Therefore, while on remand, the Veteran's VA 
treatment records from such facility dated from October 2007 to 
the present should be obtained for consideration in his appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain any outstanding records from the 
Mountain Home VA Medical Center, dated from 
October 2007 to the present.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be obtained 
after reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment 
records, the Veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and severity of 
his bilateral hearing loss.  The examiner 
should review the claims file.  The examiner 
should identify auditory thresholds, in 
decibels, at frequencies of 1000, 2000, 3000, 
and 4000 Hertz.  A Maryland CNC Test should 
also be administered to determine speech 
recognition scores.  The examiner is 
specifically requested to describe the 
functional effects caused by the Veteran's 
bilateral hearing loss.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's increased rating claim should 
be readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



